Citation Nr: 1444768	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-10 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a compensable disability evaluation for malaria residuals.  

2.  Entitlement to a compensable disability evaluation for a scar on the left thigh (shrapnel residual) prior to July 2, 2013, and in excess of 10 percent thereafter.  

3.  Entitlement to service connection for a left hip disability.  

4.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission




ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from May 1968 to May 1970, to include combat duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran resides within the jurisdiction of the RO in Jackson, Mississippi, and it is from here that the appeal originates.    
    
The Veteran's entire claims file, to include the portion contained electronically, was reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected scar on the left thigh, which was acquired as a result of a shrapnel wound, is more severe than what is contemplated in the noncompensable and 10 percent ratings assigned for the two appeal periods under review.  With respect to malaria residuals, the Veteran also contends that he experiences active residual disablement and that a compensable evaluation is warranted.  Further, he contends that he experiences a left hip and acquired psychiatric disability as due to his combat experiences in the Republic of Vietnam.  

The service personnel records show that the Veteran served as an infantryman in Vietnam, and he was awarded the Combat Infantryman Badge (CIB), Purple Heart Medal (PHM), and Bronze Star Medal (BSM) during his service.  As this is the case, it is conceded that he participated in combat operations and was involved in action against hostile forces.  

At the outset, the Board notes that, in May 2010, a letter was dispatched to the Veteran regarding an inability to locate records dated between 2001 and 2003 which might, potentially, be relevant to his claims.  It was indicated that, for this period of years, the Social Security Administration (SSA) was queried.  By necessity, it is implied that the Veteran has either applied or been awarded benefits from this agency, as there would be no need to request information from them had VA not been put on notice that the Veteran is a potential SSA beneficiary.  In filings put before VA, the Veteran indicated that he ceased work as due to being "medically retired," which further put VA on notice with respect to the potential receipt of SSA benefits.  

While VA indicated that they had queried SSA with respect to certain treatment records for a two-year period, there is no response from that agency of record indicating a negative response, and further, if the Veteran is currently an SSA beneficiary, it is indicated that there are more potential records with that agency than what would be contained in the two-year period between 2001 and 2003.  Records held in federal custody are considered to be constructively part of the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As VA has been put on notice that SSA records are potentially outstanding, it must query the agency and ask that all records (not just those between 2001 and 2003) be obtained and associated with the claims file.  With respect to the claims for higher ratings, no action will be taken until these records have been obtained (or until official documentation exists that no such records are present).  

With respect to the claimed psychiatric disorder, the Board notes that a November 2009 VA examination report did not contain an assessment of any acquired psychiatric pathology.  Accordingly, the RO, when adjudicating the claim, denied on the basis of there being no current disability for which service connection can be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran has numerous decorations documenting his service in combat in Vietnam, and thus, with respect to any alleged stressors involving such combat, there is no requirement for verification and they are conceded as having occurred.  Nonetheless, without a current diagnosis, there can be no award of service connection.  The Veteran, however, has submitted numerous statements, both by his own hand and by those of friends and family, which indicate a presence of symptomatology dating back many years.  The Veteran's former spouses and current spouse have testified to the Veteran using alcohol as a form of self-medication, and there are reports of him continually experiencing nightmares and other sleep disturbances.  Of particular note is an allegation that the Veteran has been recently diagnosed with PTSD by VA providers, and that he began clinical counseling in June 2014.  While there are no records documenting such recent counseling, a VA summary of the Veteran's active problems dated in June 2014 did note the presence of PTSD without further explanation.  

Given that the most recent VA examination report is somewhat dated and that there are developments suggestive of psychiatric pathology of greater severity than what was described in 2009, the Board is of the opinion that a new, comprehensive VA psychiatry examination should be afforded.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further, attempts should be made to secure all outstanding VA mental health records for the Veteran, to include counseling records from June 2014 to the present.  

The left hip claim must be remanded as the potentially outstanding SSA records may impact the adjudication of the claim.  The Veteran is certainly free to supplement the record with any evidence which tends to show that the left hip disability was incurred in service or is otherwise related to service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and determine if records are available for the Veteran with respect to any disability determinations made by that agency.  Should records be found, obtain copies and associate them with the claims file.  Should records not be found after exhaustive search, for all periods of time (i.e. not just for 2001 to 2003), so annotate the record.  

2.  Schedule the Veteran for comprehensive VA psychiatric examinations for the purposes of obtaining an opinion as to the nature and etiology of any current acquired psychiatric disability.  The following questions are asked to the respective examiner:  

a)  Is it at least as likely as not (50 percent probability or greater) than the Veteran currently experiences an acquired psychiatric disability, to include PTSD, and if so, is it at least as likely as not that the disorder had causal origins with the Veteran's combat service in Vietnam?  

The examiner should provide rationales for all conclusions reached in the narrative portion of the examination reports.  

3.  Following completion of the above-directed development, re-adjudicate the Veteran's claims.  Should the claims not be granted in their entirety, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



